﻿Mr. President, my first words must be ones of congratulation to you on the assumption of the highest office in the Assembly. Your election represents not only a recognition of your own outstanding personal qualities but also an indication of the respect in which your country is held by the community of nations.
155.	During the special session of the Assembly on economic cooperation, I had the opportunity of appearing here twice to address the Assembly. Different evaluations will be made of the results of the session but none of them will term the exercise a full success. The world's economic problems remain starkly visible: hundreds of millions of lives wasting in poverty, the development goals of many developing nations knocked askew by soaring bills for essential imports and recession in the industrialized world. Solutions are not easily available. The issues are complex. Quite clearly, approaches vary. In many respects, the difficulties of the special session in reaching agreement reflect the difficulties inherent in the world's economic problems. However, I urge all nations to look towards productive compromise on the negotiating issues so that the process of trying to deal together with the problems can go forward. The General Assembly provides (hat opportunity.
156.	Meanwhile, Governments need to look hard at their own efforts to contribute to economic redressment. As announced at the closing meeting of the special session, Canada will for the rest of the decade be increasing its aid contribution.  We are also studying other areas where our contribution to development can be improved.
157.	The world which this Assembly reflects is one buffeted by change. Both a dynamic of development and an irresistible force, change is in many respects a mixed blessing. It can be volatile, destabilizing. Northern and southern methods and cultures meet and sometimes clash. Accelerated aspirations are often frustrated. People fear change: they may reject it, often after breakdowns occur, or suppress its social and political expression, which can be an invitation to revolution.
158.	But change will go on and must go on. We must, whenever possible, make both technological change and social change acts of progress. The task of our world Organization is to prompt and channel change into positive and predictable directions. The end lesson, as far as the work of the General Assembly is concerned, is that economic development and orderly adaptation to its dynamic of change are basic ingredients of peace and security.
159.	For example, I say again that there cannot be authentic or enduring security in the world as long as there is widespread global poverty and economic injustice. Increasingly, we recognize the economic interdependence of the nations of the world. This reflects both an economic fact and a method of approaching issues. Our interdependence is a sign of changing world relationships and is also a response to the dynamics of rapid change itself.
160.	The North South dialogue has its political dimension, as can be seen in most world crises. And just as we must accept change in our economic relationships and reject intervention and the economic subordination of one country by another, so we must reject the political and military equivalents. Just as we are strengthening our international instruments for promoting and channelling economic change, so we must continue to strengthen our methods and means for promoting international peace and social and political justice.
161.	A glance at our political geography can help to illustrate this.
162.	Where is there greater evidence of the resistance to change than in the perpetuated insult which apartheid in South Africa represents to any human being who cares about human dignity? "Oh, but they are beginning to change", I am told; "Do not disturb the process". What process? Where are the changes? A minority of whites still totally dominates a majority of blacks through a repressive society and a system rooted in racist supremacy. This is not acceptable in any form and it never will be. South Africa must recognize the inevitability of change.
163.	We again welcome Zimbabwe to this body. We applaud the changes which its presence here represents.
164.	Similarly, we look forward to the day when we can welcome the representatives of Namibia to the General Assembly as representatives of a Member State. After more than three years of intensive United Nations effort, the settlement expected in Security Council resolution 435 (1978) is within our grasp. Technical arrangements are in hand. Only the commitment on the part of South Africa is missing. Right now the circumstances for reaching a final and peaceful settlement are promising. If left untended, they will only deteriorate. A team of the Secretary General’s representatives is to meet shortly with representatives of South Africa in an effort to clear the way for reaching that final settlement. The consequences of continued resistance to change will be severe.
165.	It is with the deepest and most troubled apprehension that we contemplate Soviet action in Afghanistan. What is the occupation of that nonaligned country if not old-time great Power behaviour of the kind which the United Nations was formed to eliminate? What has this invasion meant to us all? The process of East West detente, of vital importance to the world community, is now undermined; world peace itself is now more fragile; confidence about intentions is now shaken; nonalignment is certainly now in jeopardy: and, lastly, the flouting by the Soviet Union of the solution proposed last January by the huge majority of States in this Assembly, and particularly of the call for the early and unconditional withdrawal of all Soviet troops, inevitably colours our reaction to positions the Soviet Union takes on other issues before this Assembly. We again call on the Soviet Union to restore to Afghanistan the sovereign rights which its people are entitled to expect and deserve.
166.	I turn now to the situation in Kampuchea. There again we have witnessed the invasion of a small nation by a powerful neighbour wishing to impose its solution, its views, its regime. There again we have an outpouring of refugees looking to the world for survival. Is this what some leaders consider to be realpolitik'. a policy of strike when you can, take what you can? What cynicism. Kampuchea racked for decades by other peoples' wars and then by a regime of undiluted destruction, is a global concern. Many of us have joined Kampuchea's neighbours in keeping the survivors alive and in settling the refugees. But the real problems of that area require a political solution and we emphatically reject the occupation of Kampuchea and the attempt to control change by force of arms which Viet Nam's invasion by definition represents.
167.	I welcome and support the vigorous efforts of the members of the Association of Southeast Asian Nations to promote un equitable solution to the issues. I urge the international community to persevere in this just cause and not to accept that a fait accompli has been imposed by Viet Nam.
168.	Let me turn now to the Middle East. Is that situation to exasperate this Assembly for the next 30 years? Has the past not taught us how dangerous a state of continual unresolved tension can be for the people of the area itself as well as for the world as a whole? Respect for the sovereignty, territorial integrity and independence of every State in the area and for the right of all States, including Israel, to live in peace within secure and recognized boundaries must remain the cornerstone in efforts to reach a comprehensive solution to the Middle East dispute. There must also be recognition of the legitimate rights of the Palestinian people. Li.ke other peoples they are entitled to political expression within a defined territory and to participation in the negotiating process to find a just and comprehensive peace settlement.
169.	The current negotiations have led to a peace treaty between Israel and Egypt. There has been progress in dealing with serious problems, but difficulties remain. Further decisions must soon be made or else achievements to date will be jeopardized with all the consequences that this would entail. Whatever the method or forum, I urge all parties to recognize the form of change and to move away from confrontation and violence to moderation and compromise.
170.	The aforementioned situations are some, but by no means all, of those where there is a threat to world peace through resistance to change or through the recourse to arms to impose change. In different ways, they serve to illustrate the need to abandon prevailing methods of resolving conflicts in exchange for collectively developed machinery, and not to revert to the rule of force. The world will not become more stable in the next decade. The rate of change will accelerate. There is a real probability that certain States may try to exploit the vulnerability of others to their own advantage. A determination to channel and to control the volatile impact of change into constructive, peaceful directions is necessary. First, however, we need to break away from old patterns of approach and attitude.
171.	The North South dialogue is an obvious example in this respect. We must recognize our global responsibilities, but resist the notion that every problem must have a global, generalized solution. I also think that there are issues and stages of discussion where bloc to bloc negotiation will be less useful. By way of illustration, I think of the Third United Nations Conference on the Law of the Sea. There a complicated array of different groupings of countries arranged to correspond with differing economic, political and even geographical interests, has wrestled with longstanding questions of principle and tradition. This method has enabled the countries involved to draft, in effect, a new constitution for two thirds of the world's surface in the more pragmatic, realistic and, I believe, productive way which a pluralistic approach can afford. Change demands such departures from accepted dogma and I believe that our approach to North South issues is clearly in need of both stimulation and reform.
172.	Another area of potential institutional improvement is the United Nations Secretariat itself. The office of the Secretary General has unique value as an instrument for attenuating conflict. The Government of Iran still keeps United States diplomatic personnel hostages almost a year after their forceful seizure. Although the tireless efforts of the Secretary General to arrange a solution have not yet achieved their objective, they illustrate the potential of his office for promoting solutions, at least in other less unreasonable and chaotic circumstances. In the past 35 years his predecessors have in fact often led the Organization into significant developments, such as peacekeeping operations, which improved our collective ability to manage conflict. Yet there is a potential for further improvement to increase the Organization's capability for mediation in conflict.
173.	Cyprus is a case in point. There, we need a two pronged effort to heal the divisions which have plagued its two communities since shortly after independence. First, peacekeeping efforts should continue. Canadian armed forces have served with UNFICYP for 16 years, and Canada intends to maintain its contribution as long as active efforts to achieve a settlement appear to have promise. Secondly, direct mediation efforts by the Secretary General and his representatives should be encouraged, to promote substantive negotiations with representatives of the two communities in order to resolve their differences peaceably. In this case, peacekeeping and mediation go hand in hand, both dependent upon the skill and dedication of the United Nations to furthering our common aim of ensuring peaceful change.
174.	By a similar token, I believe that greater use should be made of the secretary General’s responsibilities under the Charter to act with the authority of his office in situations arising from violations of human rights. For many years Canada has introduced and supported proposals in the General Assembly to reinforce the Organization's abilities to promote and protect human rights.
175.	I continue to support the concept of a United Nations High Commissioner for Human Rights and the strengthening of the role of review and inquiry of the Commission on Human Rights. Although the attainment of these objectives may take some time, interim solutions are available. I urge the Secretary General to use his good offices where the evidence of human rights violation is sufficiently serious. All States should extend their cooperation to him in order to alleviate difficulties and avoid confrontations and to further the interests of international cooperation.
176.	Neither the political nor the humanitarian roles which I have suggested demand changes in the Charter of the United Nations or fundamentally different mandates from the General Assembly. Rather, these roles rest on a willingness of Member States to respect the Charter, to recognize the desirability of channelling the winds of change into constructive directions and to abandon old behavioural patterns.
177.	Another area to which the Canadian Government attaches special significance is disarmament. At this General Assembly, the midpoint between the first and second special sessions on disarmament, I welcome the much greater attention which the United Nations gives to the subject, although I regret the lack of specific and ratified agreements on further measures of arms control and disarmament. Are the peoples of the world not entitled to feel impatience, for example, that our Governments have still failed to negotiate a nuclear test ban treaty which can be accepted and ratified by all States, or that a treaty to ban chemical weapons remains blocked by disagreement over means of verification?
178.	Canada is committed to breaking the pattern of madness which spiralling rearmament represents. Our recently appointed special Ambassador for disarmament will be working at this session towards the goals set out by Prime Minister Trudeau of Canada two years ago at the special session on disarmament, especially those that restrain and cut back the competition in strategic nuclear weapons. Without restraint in this area we can have little reason for optimism that the proliferation of nuclear weapons around the world can be stopped. As a first step we will pursue vigorously the cessation of the production of fissionable material for nuclear weapons.
179.	Breaking the patterns of the past, adapting to change, improving our collective machinery—these are the emphases we should give to this Assembly's work. When countries revert to outdated type by hanging on to privileges, using force, keeping self-serving methods of approach to issues, our collective achievement is diminished.
180.	As an example, may I return briefly to the recent results of the Third United Nations Conference on the Law of the Sea. The emerging law of the sea treaty would be robbed of much of its meaning without universality and durability. Those conditions will be fulfilled only if all interested parties commit themselves to a consensus which is fair to all. We have not seen such a consensus in at least one vital area, that of seabed mining. If, for example, the interests of the land based mineral producers, including Canada and many developing countries, are ignored or overridden because of the desire of some States to secure unrestricted access to the mineral riches of the seabed, then the future of the treaty of the law of the sea may be badly compromised. The problem can only be compounded by States stepping outside the internationally agreed framework to play the game by their own set of rules.
181.	In order to bridge the gap between producing and consuming countries and find a common basis of agreement on this issue, we have joined a number of countries from the developing world in initiating an independent United Nations study to determine the impact of the seabed production formula proposed by the major mineral consuming States. I hope that the results of this study will encourage a fresh look at the whole question. That fresh look could be crucial to the future of the new convention, which, in turn, is crucial to the future of us all.
182.	The recent law of the sea experience is instructive in two different respects. First, it has demonstrated that serious negotiations carried on within a sensible, practical framework can resolve difficult questions involving deep changes in the approach to issues where the willingness to do so exists. Secondly, it demonstrates in perhaps the most cogent possible way that no institution, no matter how well conceived or well administered, can function in the absence of agreement on such a fundamental question as adherence to the principle of consensus.
183.	I have spoken about change in the international system, and I have tried to underline our collective responsibility to ensure that the forces of change lead in positive directions. This Assembly is itself a symbol of change in the world. Three times as large as it was 30 years ago, with quite different emphases in its work, it needs now to set its imperatives against the ideals identified in the Charter. Although the Charter was drawn up in the absence of most countries represented here, I am sure that those ideals still represent a valid framework for our endeavour. Indeed, they are constants in a sea of change. I urge our rededication to them.
